internal_revenue_service number release date index number ----------------------- -------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-124367-13 date date legend date date date --------------------------- ----------------- --------------------- settlor ------------------------- ------------------------------------------------------------- spouse ------------------------- ------------------------------------------------------------- a b c ------------------------------ ---------------------- ----------------------------- trust a ------------------------------------------------------------ ----------------------------------------------------- trust b ------------------------------------------------------------ --------------------------------------------- trust c ------------------------------------------------------------ ---------------------------------------------------- state -------------- plr-124367-13 state statute --------------------------------------------------------------------------------------------------- dear ---------------- this letter responds to correspondence dated date requesting rulings regarding the gift estate and generation-skipping_transfer gst tax consequences of proposed modifications to trust a_trust b and trust c collectively trusts the facts submitted and representations made are as follows on date settlor and spouse settlors created trust a an irrevocable_trust for the sole benefit of their grandchild a on date settlors created trust b an irrevocable_trust for the sole benefit of their grandchild b on date settlors created trust c an irrevocable_trust for the sole benefit of their grandchild c trusts are governed by the laws of state and are substantially identical in the following respects the initial trustees of trust a_trust b and trust c are the parents of a b and c respectively trusts expressly prohibit settlors or any other transferors to trusts from serving as trustees of trusts trusts also prohibit their respective trustees from exercising any power vested in them for the benefit of settlor spouse or any other transferors to trusts in addition trusts prohibit their respective trustees from distributing any income or principal to discharge any legal_obligation of support or otherwise of settlor spouse any other transferor to the trust any trustee or other person toward the beneficiary of the trust or any other person a and b are entitled during their lifetimes to discretionary distributions of the net_income and principal of trust a and trust b respectively at any time and for any purpose c is entitled during his lifetime to discretionary distributions of net_income only for the specific purpose of c’s education and the payment of taxes c is also entitled to discretionary distributions of principal for the specific purpose of c’s education the payment of taxes and investment in a home or business or non-speculative investment trustees of trust a are required to distribute to a one-half of the trust a estate when a reaches the age of and the remaining balance when a reaches the age of trustees of trust b are required to distribute to b one-half of the trust b estate when b reaches the age of and the remaining balance when b reaches the age of trustees of trust c are required to distribute to c one-half of the trust c estate when c reaches the age of and the remaining balance when c reaches the age of a b and c have general powers of appointment exercisable by will or inter_vivos instrument over the trust a estate the trust b estate and the trust c estate respectively if a b or c dies without exercising his or her power of plr-124367-13 appointment and before the final distribution of his or her respective trust estate the balance of the trust estate passes to his or her issue and if none to settlors’ grandchildren who are the deceased beneficiary’s siblings and if none to settlors’ other living grandchildren with the issue of any deceased grandchild taking by representation if no grandchild or more remote issue of settlors are then living the balance of the trust estate passes to settlors’ then living children trust c gives the initial trustees of trust c the right to alter or change the names and or order of successor trustees provided that aside from the initial trustees there are always at least two trustees trust a and trust b do not give the initial trustees of trust a and trust b respectively the right to alter or change the names or order of successor trustees state statute provides that if the settlor and all beneficiaries of a_trust consent they may compel the modification or termination of an irrevocable_trust without court approval settlor spouse a b and c propose to modify trusts by executing the following agreements settlor spouse and a will execute an agreement that provides for the modification of trust a to give trustees of trust a the right to alter or change the names and order of successor trustees to trust a settlor spouse and b will execute an agreement that provides for the modification of trust b to give trustees of trust b the right to alter or change the names and order of successor trustees to trust b settlor spouse and c will execute an agreement that provides for the modification of trust c to allow discretionary distributions to c at any time and for any purpose it is represented that settlor and spouse allocated sufficient gst_exemption to their date date and date transfers to trusts to cause trusts to each have an inclusion_ratio of zero you have requested the following rulings the modifications of trusts will not cause the property of trusts to be included in settlor’s gross_estate at her death under sec_2036 or sec_2038 the modifications of trusts will not be treated as deemed transfers of any property of trusts by settlor for purposes of sec_2501 plr-124367-13 the modifications of trusts will not cause trusts as modified to lose exempt status for purposes of the gst tax of chapter ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death sec_20_2038-1 of the estate_tax regulations provides that sec_2038 does not apply if the decedent's power could be exercised only with the consent of all parties having an interest vested or contingent in the transferred property and if the power adds nothing to the rights of the parties under local law in this case settlor is the transferor of the property to trusts for purposes of sec_2036 and sec_2038 however settlor has not retained for any period which does not in fact end before her death the possession or enjoyment of or the right to the income from the property transferred to trusts further the respective beneficiaries of trusts must consent to the modifications of trusts under state statute any right settlor has to participate in the modifications of trusts arises solely from rights granted under state statute and may be exercised only with the consent of the respective beneficiaries of trusts accordingly based on the facts submitted and the representations made we conclude that the modifications of trusts will not cause any property of trusts to be includible in the gross_estate of settlor under sec_2036 or sec_2038 ruling plr-124367-13 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_25_2511-2 provides that a gift is not considered incomplete however merely because the donor reserves the power to change the manner or time of enjoyment thus the creation of a_trust the income of which is to be paid annually to the donee for a period of years the corpus being distributable to him at the end of the period and the power reserved by the donor being limited to a right to require that instead of the income being so payable it should be accumulated and distributed with the corpus to the donee at the termination of the period constitutes a completed_gift sec_25_2511-2 provides that a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income in this case settlor transferred property to trust a on date to trust b on date and to trust c on date on each of these dates settlor parted with dominion and control of the property transferred settlor did not retain any power to change these dispositions for her own benefit or for the benefit of another settlor did not retain the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves settlor is a party to agreements to modify trusts pursuant to the requirements of state statute the other parties to these agreements are the respective beneficiaries of trusts each of whom has a substantial interest in his or her respective trust therefore settlor is not exercising any power in conjunction with persons not having a substantial interest in trusts accordingly based on the facts submitted and the representations made we conclude that the modifications to trusts will not result in transfers by settlor for purposes of sec_2501 plr-124367-13 ruling sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under paragraph b or of this section will not cause the trust to lose its exempt status unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes thus the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause the exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust no guidance has been issued concerning the modification of a_trust that may affect the status of a_trust that is exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in this case the modifications to trust a and trust b are administrative and the modification to trust c merely broadens the authority of the trustees of trust c to make discretionary distributions to c during c’s lifetime the modifications will not shift a beneficial_interest in any of the trusts to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modifications and the modifications do not extend the time for vesting of any beneficial_interest in trusts beyond the period originally provided in trusts accordingly based upon the facts submitted and the representations made we conclude that the plr-124367-13 modifications to trusts will not cause trusts as modified to lose their exempt status for purposes of chapter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
